Citation Nr: 0006373	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include schizophrenia.

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The April 1996 RO decision which found that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a nervous disorder, is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the April 1996 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a nervous disorder, to include 
schizophrenia has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
residuals of a head injury is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

CONCLUSIONS OF LAW

1.  The April 1996 RO decision, which denied service 
connection for a nervous disorder, is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  Evidence received since the April 1996 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a nervous disorder, to include 
schizophrenia has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
residuals of a head injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Where there is a prior RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Cleveland, Ohio VARO initially denied 
service connection for a nervous disorder in a May 1985 
decision on the basis that a nervous disorder was not found 
during service.  The veteran was informed of this decision 
that same month.  The Board observes that, in the subsequent 
year, the veteran made no submissions to the RO that could be 
interpreted as a valid Notice of Disagreement under 
38 C.F.R.§ 20.201 (1999).  In rating decisions, dated in May 
1988 and April 1992, the RO denied service connection for a 
psychiatric disability and paranoia, respectively.  The 
veteran did not file a valid Notice of Disagreement with 
respect to either of these decisions.  In March 1996, the 
veteran sought to reopen his claim for service connection for 
a nervous disorder, and his claim was denied by the RO in 
April 1996, with the RO finding that no new and material 
evidence had been received to reopen the claim.  As a result, 
the evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the April 1996 RO 
decision.  As such, that decision is final.  See 38 U.S.C.A. 
§ 7105(c).

Evidence that was of record at the time of the RO's April 
1996 rating decision denying service connection for a nervous 
disorder were the veteran's service medical records and 
numerous VA and private medical reports, submitted by The 
Huntington Hospital, Inc., Prestera Center for Mental Health 
Services and HCA River Park Hospital, dating from 1979 to 
1996.  

The veteran's service medical records are silent with respect 
to any subjective complaints or objective findings of a 
psychiatric disorder, to include schizophrenia.  At an April 
1979 examination for separation from service the veteran was 
found to have been psychiatrically normal.  On a Report of 
Medical History, dated in April 1979, the veteran indicated 
that he had depression and/or excessive worry.  A mental 
status evaluation reflects that the veteran's behavior was 
normal.  He was found to have been fully oriented and to have 
had a clear thinking processes, a level mood, normal thought 
content and a good memory.  The appellant was found not to 
have had a significant mental illness.  He was noted to have 
been mentally responsible and to be able to distinguish from 
right and wrong.  

Numerous VA and private medical reports, submitted by The 
Huntington Hospital, Inc., Prestera Center for Mental Health 
Services, HCA River Park Hospital, dating from 1979 to 1996, 
are of record.  These records reflect that the veteran was 
initially seen in 1981 primarily because of chronic alcohol 
abuse.  At that time, a diagnosis of alcohol abuse was 
entered.  Subsequent reports reflect that the veteran was 
seen on numerous occasions for his alcohol abuse.  It was 
noted that the appellant had been enrolled in a driving under 
the influence program because he had been involved in several 
motor vehicle accidents.  In January 1985, a diagnosis of 
major depression with mood-congruent psychotic features was 
entered.  The veteran continued to have problems with alcohol 
abuse.  Reports, submitted by the Huntington Hospital, dated 
in October and December 1987, reflect diagnoses of paranoid 
disorder and schizotypal personality traits.  VA hospital 
reports, dated in February 1988 and March 1996, reflect that 
the veteran was admitted for psychiatric complaints and that 
Axis I One diagnoses of paranoid schizophrenia were entered.  

Evidence received since the April 1996 RO decision includes 
numerous VA medical and hospitalization reports, dating from 
October 1997 to April 1999.  These reports reflect that the 
veteran continued to seek both in and outpatient treatment 
for problems associated with his schizophrenia and alcohol 
dependency.  In February 1998, the veteran was admitted to 
the VA Medical Center (VAMC) Chillicothe for schizoaffective 
disorder, depression and alcohol dependency.  At the end of 
the February 1998 hospitalization, the appellant was 
transferred to the Psychosocial Residential Rehabilitation 
Residential Rehabilitation and was instructed to attend 
various classes.  The veteran was then discharged to a 
residential care home.  In September 1998, the veteran was 
readmitted to the VAMC Chillicothe for problems associated 
with increased paranoia, auditory hallucinations, depression 
and suicidal thoughts.  It was noted by the examining 
physician that the veteran had quit taking his medication two 
weeks previously and that he had drank a pint of rum a few 
days prior to admission.  The examiner related that the 
veteran's mother had passed away a few days previously.  A 
diagnosis of schizophrenia paranoid type was entered.  These 
records do not contain an opinion establishing an etiological 
relationship between the veteran's schizophrenia and service. 

The appellant contends that he has a nervous disorder, to 
include schizophrenia, which was acquired during service.  
Significantly, however, after carefully considering the 
evidence submitted since the last final RO decision in April 
1996, in light of evidence previously available, the Board is 
compelled to find that, while the evidence may be new, none 
of the evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  In this 
regard, while the evidence received subsequent to the 1996 
rating decision reflects that the veteran has continued to 
seek both in and outpatient treatment for his schizophrenia 
and alcohol dependence, the record is devoid of any competent 
medical opinion establishing an etiological relationship 
between his schizophrenia and service.  The newly submitted 
evidence is cumulative in nature, and there is no competent 
evidence suggesting that a nervous disorder, to include 
schizophrenia, was incurred or aggravated during the 
appellant's active duty or that a psychosis was manifested to 
a compensable degree within a year of discharge from service.  
As such, the evidence submitted since April 1996 is not new 
and material, and the claim is not reopened.

In reaching this decision the Board acknowledges that the 
veteran has testified and that he has submitted statements in 
support of his assertion that he currently has a nervous 
disorder, to include schizophrenia which was acquired as a 
result of service.  The appellant, however, as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion concerning the etiology of any current psychiatric 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, his opinion is insufficient to reopen this claim.  
Thus, the benefit sought on appeal is denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim for 
service connection for a nervous disorder, to include 
schizophrenia.  See Graves v. Brown, 9 Vet. App. 172, 173 
(1996).  In this regard, the above discussion informs the 
appellant of the steps he needs to fulfill in order to reopen 
his claim, and an explanation why his current attempt to 
reopen the claim must fail.

Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
does not need to be applied in this case.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

II.  Service Connection Claim

A.  Factual Background

The veteran's service medical records show that in May 1978, 
the veteran sustained a laceration to the nose when he was 
struck by a fist with a ring.  There was no evidence of any 
trauma to the head.  In November 1978, the veteran sustained 
a laceration to the top of his skull.  There was no loss of 
consciousness or neurological sequelae. Reflexes were 1+, 
bilaterally.  Motor and sensory examinations were within 
normal limits.  There were no depressions over the injury but 
there was a one centimeter superficial laceration.  The 
veteran did not have any battle or "raccoon" signs, 
cerebrospinal fluid or blood behind the tympanic membranes.  
An assessment of minor head trauma was entered.  The wound 
was cleaned and a bandage was applied.  In March 1979, the 
veteran was involved in an altercation while drinking and was 
struck on the left side of the face.  He was knocked 
unconscious for two to three minutes.  At that time, a 
neurological examination was within normal limits.  X-rays of 
the skull and left mandible were also normal.  A provisional 
diagnosis of fracture of the left mandible to be ruled out 
was entered.  Panorex films of the left jaw were ordered but 
it does not appear that they were ever completed.  An April 
1979 separation examination report reflects that the 
veteran's head was found to have been normal.  On a Report of 
Medical History, the veteran related that he had sustained an 
injury to the head.  He reported that he had not had any 
periods of unconsciousness.  

Various private treatment records from 1981 to 1989 are of 
record.  Most of these concern treatment for conditions 
unrelated to the veteran's residuals of an injury to the 
head.  A January 1984 treatment record, submitted by the 
Prestera Center and Mental Health Services, indicates that 
the veteran reported having been involved in a motor vehicle 
accident in 1979 in which he sustained injuries to his back 
and chest.  He did not report having injured his head.  
Subsequent treatment notes indicate that the veteran had been 
involved in several post-service motor vehicle accidents 
while driving under the influence of alcohol. 

VA outpatient treatment records and examination reports, 
dating from 1979 to 1999, show that the veteran was primarily 
seen for psychiatric complaints and problems associated with 
alcohol dependency.  A VA outpatient report, dated in 
September 1979, reflects that the veteran had been involved 
in a motor vehicle accident two days previously and that he 
had struck his head on the wheel.  At that time, the veteran 
primarily complained of pain in the sternal region of the 
left axilla.  An assessment of trauma secondary to an auto 
accident with no fracture was entered by the examining 
physician.  A VA outpatient report, dated in May 1998, 
reflects that the veteran's head showed no evidence of any 
recent trauma. 

A review of an August 1998 VA scars examination report 
reflects that the veteran reported having sustained two 
injuries to his head during service.  The appellant related 
that the first injury occurred when he was hit in the nose 
and the second was when he was punched in the right jaw.  The 
veteran related that when he was hit in the right jaw, he 
fell forward and hit the right side of his head around the 
upper temple.  The appellant related that he was "knocked 
out."  He reported that he did not sustain a laceration or 
abrasion but just had a large bump.  Since the altercation, 
the appellant reported that the area around his temple had 
been tender.  He also indicated that as a result of the 
trauma to his head, he had lost more hair in the affected 
area and that he had a "knot."  An examination revealed an 
approximate 4x3 circular area over his right upper temple, 
which was tender to touch (grade 7 out of 10).  The right and 
left sides of the head were not different in prominence.  X-
rays of the skull were negative.  The examiner concluded that 
the veteran had some tenderness in the right temple area, the 
etiology of which was unclear to him as a general internist.   

B.  Analysis

The veteran is seeking service connection for residuals of a 
head injury.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

While the Board observes the veteran's assertions during the 
August 1998 VA examination that he sustained trauma to his 
head in the area of the right temple at the same time he was 
hit in the left jaw during an in-service altercation, a 
review of contemporaneous service medical report reflects 
that there was no evidence of any severe head trauma.  In 
fact, the veteran was found to have been neurological within 
normal limits, and X-rays of the veteran's skull were normal.  
During an examination for separation from service, the 
veteran's head was found to have been normal.  

Various private and VA treatment records show that the 
veteran had been involved in several post-service motor 
vehicle accidents and, on one occasion, he had hit his head.  
While the veteran was found to have had some tenderness of 
the right temple during an August 1998 VA examination, the 
examiner was unable to determine its etiology.  Notably, the 
veteran has not submitted any other medical evidence to 
support his contention that he has residuals of head trauma 
which are etiologically related service.  

While the veteran's claims that he has residuals of head 
trauma as a result of an altercation during service, he has 
offered no competent evidence to establish such a 
relationship, other than his own unsubstantiated contentions.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran sustained any severe 
head trauma as a result of the in-service altercation and as 
the appellant has submitted no medical opinion or other 
competent evidence to show that any current residuals of head 
trauma are in anyway related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a nervous disorder, to include schizophrenia 
is denied.

Service connection for residuals of head trauma is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

